DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on 2/14/2022 is acknowledged.
Claims 32-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Specification
The disclosure is objected to because of the following informalities: 
Page 33, line 12, recites “colour” which should be corrected to read –color--.
Appropriate correction is required.
Claim Objections
Claims 11, 12,  16 and 17 are objected to because of the following informalities:  
Claim 11, line 3, recites “collect pollen from a container on vehicle or in farming area” sounds awkward and should be corrected to read –collect pollen from a container on a vehicle or in a farming area--.
Claim 12,  line 3, recites “said surface” and should be corrected to read –said patterned surface--.
Claim 16,  line 6, & claim 17, line 4, recite “said substance delivery system” which should be corrected to read – said substance delivery device—or claim 5, line 3, should be corrected to read – substance delivery system--, for purposes of consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plant " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-25 depend from a rejected claim and are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai (JP 2017012137 A).
Regarding claim 1, Nakai teaches a plant treatment system comprising: a plant treatment apparatus (vehicle 11; Fig. 4) comprising: one or more treatment channels (casing 6 which surrounds rotary blade 4; Fig. 2B) and at least one plant treatment device (air blowing mechanism 5; Figs. 2A & 2B) associated with said one or more treatment channels (air blowing mechanism 5 uses wind from rotor blade 4, which is surrounded by casing 6, to vibrate the plant; Page 5, paras 9 & 12), said at least one plant treatment device being configured and operable to apply treatment to at least portion of the plant by controllably inducing a vibration pattern in the at least portion of the plant (air blowing mechanism 5 blows air towards flower in order to cause vibration; Page 5, para 8), said vibration pattern being costumed to a desired kind of the treatment to be applied (vibration is applied for purposes of pollination; Page 5, para 8); and a sensing system comprising one or more sensors (photographing mechanism; Page 3, para 8) configured and operable to provide sensing signals indicative of a condition of said at least portion of the plant (Page 3, para 8), said one or more sensors (photographing mechanism) comprising an optical sensor configured and operable to provide the sensing signals indicative of image data of said at least portion of the plant (camera 132 and photographic device 125 processes image of plants; Page 2, para 4); and a control system (control unit 12; Page 8, last paragraph) configured and operable for data communication with said plant treatment apparatus (control unit 12 controls the vehicle and causes it the fly around the plant and blow air; Page 8, last paragraph), to receive and process the sensing signals produced by the sensing system (photographic device 125; Page 2, para 4), the processing of the sensing signals comprising determining a condition of said at least portion of the plant (Page 10, para 2), defining parameters of the vibration pattern and operating said at least one plant treatment device to induce the vibration pattern corresponding to the desired kind of the treatment to be applied to said at least portion of the plant (flight and pollination process maybe may automatically occur at a preset time; Page 10, 2nd to last para).
Regarding claim 4, Nakai teaches the limitations of claim 1 and further teaches wherein said desired kind of treatment is pollination (Abstract), said at least one plant treatment device (air blowing mechanism 5) is configured and operable as a plant pollination device (Page 3, para 6), said control system (control unit 12) is configured and operable to process the sensing signals (photographic mechanism generates image data; Page 3, para 8) and, upon determining that a flower within said at least portion of the plant is to be pollinated, generate corresponding operational data for said at least one plant treatment device such that said induced vibration pattern is configured to cause pollination of at least one flower within said at least portion of the plant (control unit 12 provides instructions to vehicle 11 to fly and induce pollination; Page 9, para 3).
Regarding claim 7, Nakai teaches the limitations of claim 1 and further teaches wherein said control system (control unit 12) is configured and operable to define at least one of the following parameters of the vibration pattern: frequency, amplitude and duration of the vibration pattern (control unit 12 may control vehicle, and thus application of vibration, to only pollinate at night, Page 10, 3rd para from bottom).
Regarding claim 22, Nakai teaches the limitations of claim 4, as above, and further teaches wherein said control system (control unit 12) is configured and operable to determine, based on said sensing signals, whether at least one flower on said portion of the plant is ready for pollination, by comparing said sensing signals with reference data comprising images of flowers ready for pollination or by processing said image data to identify presence of a flower in the image(s) and identify readiness of the flower(s) for pollination by identifying flower parameters indicative of existence or absence of pollination or by utilizing trained artificial intelligence (via the photographing mechanism, identifying information is captured about a target plant and control unit decides if plant is ready for pollination; Page 7, para 3).
Claims 26, 27 and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldeira (US PGPUB 20160353661).
Regarding claim 26, Caldeira teaches a plant treatment apparatus (robotic device 200; Fig. 2B) comprising: one or more treatment channels (pollination prevention device 330; Page 6, para [0071]) and at least one plant treatment device (photodamage device 620, laser device 624, chemical device 630, thermal device 640; Figs. 6A-6E) associated with said one or more treatment channels (pollination prevention device 330), said at least one plant treatment device (photodamage device 620, laser device 624, chemical device 630, thermal device 640; Figs. 6A-6E) being configured and operable to cause targeted damage to at least a portion of a plant (Page 6, para [0071]); a sensing system comprising one or more sensors configured and operable to provide sensing signals indicative of a condition of said at least portion of the plant (sensor 250; Page 2, para [0032]), said one or more sensors comprising an optical sensor configured and operable to provide the sensing signals indicative of image data of said at least portion of the plant (sensor 250 includes camera 254; Page 2, para [0032]); and a communication utility (communication device 260; Page 2, para [0034]) for data communication with a control system (processing circuit 310; Page 2, para [0034]) to transmit the sensing signals to the control system and receive from the control system operational data (communication device 260 transmits and receives information from processing circuit 310; Page 2; para [0034]) for said at least one plant treatment device to cause damage to said at least portion of the plant (processing circuit 310 is configured to control operation of pollination prevention device 330; Page 3, para [0041]) based on following one or more conditions of said at least portion of the plant:
 disease in said portion of the plant, pest on said portion of the plant, predetermined number of overall flowers that should exist on said portion of the plant, predetermined number of flowers or flower buds that have been already pollinated on said portion of the plant (processing circuit 310 determines whether flower 120 has been pollinated; Page 4, para [0045]), unwanted shoot or branch or a bud thereof, or a part thereof on said portion of the plant, thereby optimizing at least one of quantity or quality of yield on said plant.
Regarding claim 27, Caldeira teaches the limitations of claim 26, as above, and further teaches wherein said one or more treatment channels (pollination prevention device 330; Page 6, para [0071])  comprise at least one of the following: laser of predetermined parameters of intensity and/or wavelength (intensity of laser device 624 may be controlled by control systems; Page 7, para [0073]), air of predetermined high temperature and flow profile, and substance delivery, and wherein said at least one plant treatment device is configured and operable to cause the damage to said at least portion of the plant by contactlessly delivering at least one of said laser, air or substance to said at least portion of the plant (see Fig. 6B, wherein laser device 624 produces a laser 628 which is directed towards a portion of a plant; Page 7, para [0073]).
Regarding claim 30, Caldeira teaches the limitations of claim 26, as above, and further teaches wherein said sensing system (sensor 250; Page 2, para [0032]) is configured to provide said image data (sensor 250 includes a camera 254; Page 2, para [0032]) being indicative of number or condition of flower(s) on the portion of the plant (page 2, para [0032]), thereby enabling said control system (processing circuit 310) to analyze the image data and generate the operational data indicative of at least one flower to be targeted and damaged on the portion of the plant (Pages 3-4, paras [0036] & [0041]).
Regarding claim 31, Caldeira teaches the limitations of claim 30, as above, and further teaches wherein said sensing system (sensor 250) is configured and operable to provide feedback data in the form of image data of at least one flower that has been targeted by the plant treatment device (photodamage device 620, laser device 624, chemical device 630, thermal device 640; Figs. 6A-6E), thereby enabling said control system (processing circuit 310) to analyze said feedback data and determine whether said at least one flower has not been damaged and generate operational data to said plant treatment device to further damage said at least one flower (plant treatment is monitored by onboard sensors and documented data is used as feedback information for future plant treatment; Page 5, para [0053]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Nakai (Fig. 1) as applied to claims 1, 4, 7 and 22 above, and further in view of the second (Fig. 4) embodiment and other embodiments (Pages 9-10) of Nakai.
Regarding claim 5, Nakai teaches the limitations of claim 1 but does not teach wherein said plant treatment apparatus further comprises an additional plant treatment device comprising a substance delivery device configured and operable to locally deliver or spray at least one of a treatment substance or pollen onto one or more regions of said at least portion of the plant, said treatment substance comprising at least one of the following: a medicament for treating plant disease, a plant hormone inducing plant growth, a pesticide that kills pests, or a plant damaging substance that prevents growth and/or pollination.
In an alternate embodiment Nakai teaches a plant treatment system wherein said plant treatment apparatus (vehicle 11) further comprises an additional plant treatment device comprising a substance delivery device (spray nozzle 18; Page 9, 4th para from the bottom) configured and operable to locally deliver or spray at least one of a treatment substance or pollen (suspension of pollen or solution of a hormonal agent; Page 9; 4th para from bottom) onto one or more regions of said at least portion of the plant (Page 9, 3rd para from bottom), said treatment substance comprising at least one of the following: a medicament for treating plant disease, a plant hormone inducing plant growth, a pesticide that kills pests, or a plant damaging substance that prevents growth and/or pollination (diluted solution of a hormonal agent; Page 9, 3rd para from bottom).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a substance delivery device which can spray, as taught by Nakai in an alternate embodiment, to the plant treatment device of Nakai since a single device that can perform more functions will be more efficient and thus more cost effective, as understood by one of ordinary skill in the art.
Regarding claim 6, Nakai teaches the limitations of claim 5, as above, and further teaches wherein said substance delivery device (spray nozzle 18) is associated with a fluid flow channel (pipe 19, Page 9, 4th para from bottom) of said one or more treatment channels.
Regarding claim 13,  Nakai teaches the limitations of claim 1, as above, and further teaches a sensing system (photographic device 125) but does not teach the sensing system further comprises one or more environmental sensors configured and operable to provide the sensing signals indicative of one or more environmental conditions in a vicinity of said at least portion of the plant.
In an alternate embodiment Nakai teaches a sensing system further comprises one or more environmental sensors configured and operable to provide the sensing signals indicative of one or more environmental conditions in a vicinity of said at least portion of the plant (sensor acquires environmental data: temperature, humidity, sunshine, CO2, etc.; Page 10, para 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the environmental sensor in an alternate embodiment of Nakai to the plant treatment robot of Nakai, since environmental data could be helpful to the user in determining pollination best practices, as understood by one of ordinary skill in the art.
Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claims 1, 4, 5-7, 13 and 22 above, and further in view of Ganmor (GB 2133664 A).
Regarding claim 2, Nakai teaches the limitations of claim 1 and further teaches having at least one of the following configurations, to induce the vibration pattern in the at least portion of the plant: 
a) at least one of said one or more treatment channels is configured as a fluid flow channel (casing 6), said at least one treatment device (air blowing mechanism 5) is configured and operable to induce the vibration pattern by generating, via the fluid flow channel (casing 6), an air flow towards said at least portion of the plant (air blowing mechanism 5 generates air flow directed at a plant to induce vibration in the plant; Page 2, 2nd to last para). 
In an alternate embodiment Nakai further teaches: b) said at least one plant treatment device comprises a vibrating element being configured and operable to contact said at least portion of the plant while vibrating to thereby induce said vibration pattern (arm like projection may be attached to vehicle, the projection comes into contact with desired flower and causes vibration; Page 10, para 5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the vibrating element, as taught by Nakai in an alternate embodiment, to the plant treatment device of Nakai since a device that can perform more functions will be more efficient and thus more cost effective, as understood by one of ordinary skill in the art.
Nakai does not teach an air flow having a predetermined flow profile.
Ganmor teaches a plant treatment system (means 10; Abstract), wherein the air flow has a predetermined flow profile (Page 1, lines 90-95).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a predetermined flow profile, as taught by Ganmor, to the plant treatment device of Nakai since a this allows for application of pressurized air which is nearest to the natural frequency of the target plant, as recognized by Ganmor.
Regarding claim 3, Nakai teaches the limitations of claim 1 and further teaches, wherein said at least one of said one or more treatment channels (cylindrical casing 6; Fig. 2B) is configured as a fluid flow channel (air flows through cylindrical casing 6; Fig. 2B), said at least one treatment device (air blowing mechanism 5; Fig. 2B) is configured and operable to induce the vibration pattern by generating, via the fluid flow channel, an air flow towards said at least portion of the plant (air blowing mechanism 5 blows air towards a flower on the plant to induce vibration; Page 2, 2nd to last paragraph), said flow profile of the air flow being a directional and targeted fluid stream that can be directed towards and induces the vibration pattern in specific one or more regions in said at least portion of the plant (Page 2, paras 3-4 from the bottom).
Nakai does not teach an air flow having a predetermined flow profile.
Ganmor teaches a plant treatment system (means 10; Abstract), wherein the air flow has a predetermined flow profile (Page 1, lines 90-95).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a predetermined flow profile, as taught by Ganmor, to the plant treatment device of Nakai since a this allows for application of pressurized air which is nearest to the natural frequency of the target plant, as recognized by Ganmor.
Regarding claim 8, Nakai teaches the limitations of claim 1, as above, and further teaches wherein at least one of said one or more treatment channels (casing 6 which surrounds rotary blade 4; Fig. 2B) is configured as a fluid flow channel (air blowing mechanism 5 moves air), said at least one treatment device (air blowing mechanism 5) is configured and operable to induce the vibration pattern by generating, via the fluid flow channel, an air flow towards said at least portion of the plant (air blowing mechanism 5 uses wind from rotor blade 4, which is surrounded by casing 6, to vibrate the plant; Page 5, paras 9 & 12), and said control system (control unit 12).
Nakai does not teach an air flow having a predetermined flow profile said control system is configured and operable to define at least one of the following parameters of the vibration pattern: number of train pulses of air, time gap between train pulses, number of pulses in each train pulse, time gap between two pulses in each train pulse, amplitude of pressure in each pulse, duration of each pulse.
Ganmor teaches a plant treatment device which has an air flow having a predetermined flow profile (frequency of air pulses may be adjusted; Page 5, lines 67-70 (provided copy)) comprising a control system (potentiometer 34; Fig. 2A) which is configured and operable to define at least one of the following parameters of the vibration pattern: number of train pulses of air, time gap between train pulses, number of pulses in each train pulse, time gap between two pulses in each train pulse, amplitude of pressure in each pulse, duration of each pulse (potentiometer may vary the periodicity of vibration; Page 5, lines 74-79 (provided copy)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a predetermined flow profile and control system, as taught by Ganmor, to the plant treatment device of Nakai, since control over vibration patterns reduces unwanted damage to plants and increases efficiency of pollen separation, as recognized by Ganmor (Page 4, lines 43-50 (provided copy)) and as understood by one of ordinary skill in the art.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Ganmor as applied to claims 2, 3 and 8 above, and further in view of Caldeira (US PGPUB 20160353661).
Regarding claim 9, Nakai as modified teaches the limitations of claim 3, as above, and further teaches wherein said at least portion of the plant being treated is located within a field of view of the optical sensor (Nakai - photographic device 125; Page 3, para 8) and the fluid flow channel (air flows through cylindrical casing 6; Fig. 2B). 
Nakai as modified by Ganmor does not teach said optical sensor and the fluid flow channel are configured with a predetermined fixed relative orientation comprising at least one of an offset or angular difference between axis of line of sight of the optical sensor and axis of propagation of the directional fluid stream.
Caldeira teaches a plant treatment system (Abstract) wherein said optical sensor (camera 254; Fig. 2A) and the fluid flow channel (pollinations device 220 & nozzle 224; Fig. 2A) are configured with a predetermined fixed relative orientation comprising at least one of an offset or angular difference between axis of line of sight of the optical sensor and axis of propagation of the directional fluid stream (see Fig. 2A, wherein the camera 254 and nozzle 224 are at fixed relative orientations with an offset difference).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fixed relative orientation,  as taught by Caldeira, to the optical sensor and fluid flow channel of Nakai as modified, since this will allow the device to apply the desired treatment to the correct area of the target plant, as understood by one of ordinary skill in the art.
Regarding claim 10,  Nakai as modified teaches the limitations of claim 9, as above, and further teaches having at least one of the following configurations: a light collecting plane of said optical sensor is located adjacently to a fluid exit aperture of said directional fluid stream, and b) said optical sensor and said fluid exit aperture are fixedly attached (Caldeira – camera 254 is adjacent nozzle 224, they are fixedly attached via chassis 210; Fig. 2A).
Claims 11, 12, 19, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claims 1, 4-7, 13 and 22 above, and further in view of Caldeira (as above).
Regarding claim 11, Nakai teaches the limitations of claim 1, as above, and further teaches a plant treatment apparatus (vehicle 11; Fig. 4) but does not teach further comprising a pollen transport device configured and operable to collect pollen from a container on vehicle or in farming area and deliver the collected pollen to a pistil of at least one flower within said at least portion of the plant.
Caldeira teaches a plant treatment system (Abstract) wherein said plant treatment apparatus (robotic device 200; Fig. 1) further comprises a pollen transport device configured and operable to collect pollen (collection device 230; Fig. 2A)  from a container on vehicle or in farming area and deliver the collected pollen to a pistil of at least one flower within said at least portion of the plant (collection device 230 collects pollen from a flower, which may be in a container in a farming area, and then delivers pollen to a flower; Fig. 8; Page 8, para [0084]; See Fig. 8, wherein the collected pollen is delivered to a flower for pollination).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pollen transport device, as taught by Caldeira, to the plant treatment device of Nakai, since this would make the device more efficient, as understood by one of ordinary skill in the art.
Regarding claim 12, Nakai as modified teaches the limitations of claim 11, as above, and further teaches wherein said pollen transport device has a patterned surface configured to adhere the pollen being collected to said surface (Caldeira – collection device 230 includes an adhesive surface which may include fibers or protrusions to adhere the pollen; Fig. 2A; Page 2, para [0031]).
Regarding claim 19, Nakai teaches the limitations of claim 1, as above, and further teaches said plant treatment apparatus (vehicle 11; Fig. 4) but does not specifically teach comprising a navigation and tracking assembly configured and operable to bring the plant treatment apparatus to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment system.
Caldeira teaches a plant treatment system with a navigation and tracking assembly configured and operable to bring the plant treatment apparatus to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment system (Page 2, para [0024]; Page 3, para [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a navigation and tracking assembly, as taught by Caldeira, to the device of Nakai, since this allows the device to travel through the environment and identify plant positions, as need, as recognized by Caldeira (Page 3, para [0037]).
Regarding claim 20, Nakai as modified teaches the limitations of claim 19 and further teaches the following configuration:
c) said navigation and tracking assembly comprises at least one of the following: one or more optical sensors, and a positioning sensor (Caldeira - inertial navigation device 290 provides position information; Page 3, para [0037]).
Regarding claim 23, Nakai teaches the limitations of claim 1, as above, and further teaches wherein the control system (control unit 12) is configured and operable to analyze the sensing signals from at least the optical sensor and determine a condition of said at least portion of the plant (photographing mechanism captures image of plant which is processed by control unit 12; Page 3, para 8) and the vibration pattern induced in the at least portion of the plant (air blowing mechanism 5 blows air towards flower in order to cause vibration; Page 5, para 8).
Nakai does not teach determining a condition of said at least portion of the plant while being treated and after the treatment, and generate corresponding feedback data, enabling decision making about modification of at least one parameter of the treatment affecting the vibration pattern induced in the at least portion of the plant.
Caldeira teaches a plant treatment system (Abstract) wherein the control unit (processing circuit 310; Fig. 6B) determines a condition of said at least portion of the plant while being treated and after the treatment, and generate corresponding feedback data, enabling decision making about modification of at least one parameter of the treatment of the plant (pollination plan is monitored by sensors such as cameras and documentation is used to provide feedback for subsequent actions; Page 5, para [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide determining a condition of the plant during and after treatment to generate feedback data, as taught by Caldeira, to the device of Nakai, since this will improve the treatment of the device and increase efficiency, as understood by one of ordinary skill in the art. 
Regarding claim 24, Nakai teaches the limitations of claim 1, as above, and further teaches a plant treatment apparatus (vehicle 11; Fig. 4) but does not teach further comprises a pollination inhibiting device configured and operable to prevent pollination to occur to one or more flowers or prevent growth and blossoming of additional flowers within said at least portion of the plant, while minimizing damage to nearby parts of the plant.
Caldeira teaches a plant treatment system (Abstract) comprising a pollination inhibiting device configured and operable to prevent pollination to occur to one or more flowers or prevent growth and blossoming of additional flowers within said at least portion of the plant, while minimizing damage to nearby parts of the plant (pollination prevention device 330  may prevent pollination in plant via a cutting device 610, photodamage device 620, chemical device 630, and thermal device 640; Page 6, paras [0070]-[0071]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pollination prevention device, as taught by Caldeira, to the treatment system of Nakai, since this gives the system more control over the output (quality and quantity) of product from the plants, as understood by one of ordinary skill in the art.
Regarding claim 25, Nakai as modified teaches the limitations of claim 24, as above, and further teaches wherein said pollination inhibiting device (Caldeira - pollination prevention device 330) has one of the following configurations: 
b) the pollination inhibiting device is configured and operable to generate, via a fluid flow channel of the one or more treatment channels, an air flow having a predetermined high temperature while maintaining air flow directionality by controlling size of air flow exit, to burn one or more regions of said at least portion of the plant and prevent pollination to occur to one or more flowers or prevent growth and blossoming of additional flowers within said at least portion of the plant, while minimizing damage to nearby parts of the plant (Caldeira - thermal device 640 may have a controlled temperature by regulating flow rates of an oxidizer to prevent pollination; Fig. 6D; Page 7, para [0077]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claims 1, 4-7, 13 and 22 above, and further in view of Ellins (US PGPUB 20170094920).
Regarding claim 14, Nakai as modified teaches the limitations of claim 13 and further teaches  a plant treatment apparatus (vehicle 11; Fig. 4) but does not teach further comprising an additional plant treatment device comprising an environment conditioning device being configured and operable to modify at least one of temperature and humidity of a surrounding of said at least portion of the plant.
Ellins teaches a plant treatment system (cultivation system 10) comprising an environment conditioning device being configured and operable to modify at least one of temperature and humidity of a surrounding of said at least portion of the plant (fogger can be used to generate humidity; Page 5, para [0049]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fogging system, as taught by Ellins, to the plant treatment device of Nakai since fogging can be used to elicit desired biochemical responses in the target plants, as recognized by Ellins (Page 5, para [0051]).
Regarding claim 15, Nakai as modified teaches the limitations of claim 14, as above, and further teaches wherein said environment conditioning device (Ellins – fogging system; Page 5, para [0049]) is associated with a fluid flow channel of said one or more treatment channels (Ellins – fogger applies liquid treatments to plants and thus has a fluid flow channel; Page 5, paras [0049] – [0051]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Caldeira as applied to claims 11, 19, 20 and 23-25 above, and further in view of Bar (US Patent 8492619 B2).
Regarding claim 16, Nakai teaches the limitations of claim 5, as above, and further teaches said sensing system (photographing mechanism; Page 3, para 8).
In an alternate embodiment Nakai further teaches one or more environmental sensors configured and operable to provide the sensing signals indicative of one or more environmental conditions in a vicinity of said at least portion of the plant (Page 10, para 3) and a substance delivery system to deliver or spray a hormone (spray nozzle 18; Page 9, 4th para from the bottom) but does not specifically teach wherein said sensing signals are indicative of unfavorable conditions for pollination, and wherein said control system generates operational data for said substance delivery system to deliver or spray a hormone that induces parthenocarpic fruit growth.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the environmental sensor, as taught by Nakai in an alternate embodiment, to the plant treatment device of Nakai since it would then be possible to acquire environmental date while performing pollination processing, as recognized by Nakai (Page 10, para 3).
Caldeira teaches a plant treatment system (robotic devices 200) wherein said sensing signals are indicative of unfavorable conditions for pollination, and wherein said control system generates operational data (sensors 140 collect environmental data which communicates with processing circuit 310, a pollination plan is developed based on data collected from sensors; Page 2, para [0027] & Page 5, para [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sensing signals indicative of pollination conditions, as taught by Caldeira, to the device of Nakai, since this would allow the device to adjust the timing of pollination of flowers, as recognized by Caldeira (Page 5, para [0053]).
Bar teaches using a hormone that induces parthenocarpic fruit growth (Col. 1, lines 32-35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the parthenocarpic hormone, as taught by Bar, to the substance delivery system of Nakai, since application of this hormone would allow for increased fruit yield even when fertilizations conditions are adverse, as recognized by Bar (Col. 1, lines 45-50).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claims 1, 4-7, 13 and 22 above, and further in view of Redden (WO 2016013723 A2).
Regarding claim 17, Nakai teaches the limitations of claim 5, as above, and further teaches sensing signals (Page 3, para 8) and wherein said control system generates operational data for said substance delivery system to deliver or spray a medicament or a pesticide respectively (under control of control unit 12 nozzle 18 delivers a diluted solution; Page 9, 4th paragraph from bottom) but does not teach wherein said sensing signals are indicative of a disease of said at least portion of the plant or pest in a surrounding of or on said at least portion of the plant.
Redden teaches a plant treatment system (Abstract) wherein said sensing signals are indicative of a disease of said at least portion of the plant or pest in a surrounding of or on said at least portion of the plant (detection mechanism 100 provides data which can indicate the presence or absence of disease symptoms and the presence/absence of pests (insects); Page 16, para [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sensing signals indicative of disease and/or pests around a plant, as taught by Redden, to the device of Nakai, since additional plant data will allow the system to select the appropriate operation parameters for treatment, as recognized by Redden (Page 16, para [0051]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claims 1, 4-7, 13 and 22 above, and further in view of Faris (CN 1889824-A).
Regarding claim 18, Nakai teaches the limitations of claim 1, as above, and further teaches at least one plant treatment device (air blowing mechanism 5; Figs. 2A & 2B) but does not teach further comprising at least one of a sterilization, cleaning or disinfecting assembly configured and operable to respectively sterilize, clean or disinfect said at least one plant treatment device, the assembly comprising at least one of the following: a hot air blower, a cleaning material applicator, and a cleaning or disinfecting or sterilizing material sprayer.
Faris teaches a plant treatment system (Page 3, lines 14-15) comprising a cleaning or  disinfecting assembly configured and operable to respectively sterilize, clean or disinfect, the assembly comprising at least one of the following: a hot air blower, a cleaning material applicator, and a cleaning or disinfecting or sterilizing material sprayer (washing or cleaning cycle is used to wash with water or a solvent via a sprinkler to remove contaminants such as pollen or other debris; Page 3, lines 6-11; Page 5, lines 11-14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the washing sprinkler, as taught by Faris, to the device of Nakai, since cleaning can improve efficiency of the system, as recognized by Faris (Page 5, line 24).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Caldeira as applied to claims 11 – 12 , 19 , 20, and 23-25 above, and further in view of Muta (JP 2011200196 A) and Redden (WO 2015013723 A).
Regarding claim 21, Nakai as modified teaches the limitations of claim 19, as above, and further teaches said navigation and tracking assembly (Caldeira - Page 2, para [0024]; Page 3, para [0037]), a plant treatment device (Nakai - air blowing mechanism 5; Figs. 2A & 2B), and a sensing system (Nakai -photographing mechanism; Page 3, para 8).
Nakai as modified does not teach a telescopic structure comprising at its distal side a pivot configured and operable to hold the at least one plant treatment device and enable angular movement of the plant treatment device with respect to the telescopic structure, the telescopic structure is configured and operable to extend and retract to bring the plant treatment device to the vicinity of said at least portion of the plant, said sensing system comprising at least two optical sensors, a first optical sensor of the at least two optical sensors has a fixed field of view with respect to said telescopic structure and a second optical sensor of the at least two optical sensors has a fixed field of view with respect to said plant treatment device.
Muta teaches a plant treatment apparatus (robot 138; Fig. 5) comprises a telescopic structure comprising at its distal side a pivot configured and operable to hold the at least one plant treatment device and enable angular movement of the plant treatment device with respect to the telescopic structure, the telescopic structure is configured and operable to extend and retract to bring the plant treatment device to the vicinity of said at least portion of the plant (arm portion 129 is telescopic and holds vibrator 130, can pivot (see ref. # 128 in Fig. 5), and brings vibrator 130 to the target plant; Page 2 lines 15-13 from the bottom; Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the telescopic structure, as taught by Muta, to the plant treatment device of Nakai, since this allows the treatment device to be extended and retracted to various positions, as understood by one of ordinary skill in the art.
Redden teaches a plant treatment system (system for plant treatment 10; Fig. 1) wherein the sensing system comprises at least two optical sensors (system may have two cameras; Pages 37-38, para [0091]), a first optical sensor of the at least two optical sensors has a fixed field of view (detection mechanism 100 can be an optical sensor and has a fixed field of view; Pages 7-8 , para [0035]) and a second optical sensor of the at least two optical sensors has a fixed field of view with respect to said plant treatment device (verification mechanism 500 can be a camera and has a fixed field of view relative to the treatment mechanism 200; Fig. 2B; Pages 18-19, para [0054]; Page 10, para [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple optical sensors, as taught by Redden, to the plant treatment device of Nakai, since the sensors provide the data required to provide the correct treatment to the target plant, as recognized by Redden (Page 7, para [0034]; Pages 9-10,  para [0041]).
Claim 28 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caldeira.
Regarding claim 28, Caldeira teaches the limitations of claim 26, as above, and further teaches wherein said plant treatment apparatus (robotic device 200) further comprises a navigation and tracking assembly (inertial navigation device 290; Page 3, para [0037]) configured and operable to bring the plant treatment apparatus (robotic device 200) to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment device (inertial navigation device 290 provides a position of robotic device 200 and determines positions of flowers; Page 3, para [0037]). 
In an alternate embodiment, Caldeira teaches said navigation and tracking assembly (inertial navigation device 290) having one or more of the following configurations: 
a) said navigation and tracking assembly comprises a robotic arm carrying said plant treatment device, and wherein said control system is configured and operable to controllably move the robotic arm in three dimensions, b) said navigation and tracking assembly (inertial navigation device 290) comprises a ground vehicle configured and operable to controllably transport the plant treatment apparatus to the vicinity of said at least portion of the plant (see Fig. 2C, wherein the robotic device 200 has wheels 281; Page 3, para [0039]), c) said navigation and tracking assembly comprises at least one of the following: one or more optical sensors, and a positioning sensor, d) said navigation and tracking assembly comprises a robotic arm carrying said plant treatment device and an inertial moment unit configured and operable to determine spatial movement path of the robotic arm to thereby optimize plant treatment process, time and energy.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a ground vehicle, as taught by an alternate embodiment of Caldeira, to the plant treatment apparatus of Caldeira, since this is an obvious alternate to airborne robotic devices which could be useful to treat plants, as recognized by Caldeira (Page 3, para [0039]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Caldeira as applied to claims 26-28, 30 and 31 above, and further in view of Muta (as above) and Redden (as above).
Regarding claim 29, Caldeira teaches the limitations of claim 26, as above, and further teaches wherein said plant treatment apparatus (robotic device 200; Fig.1) further comprises a navigation and tracking assembly (inertial navigation device 290) configured and operable to bring the plant treatment device (photodamage device 620, laser device 624, chemical device 630, thermal device 640; Figs. 6A-6E) to a vicinity of said at least portion of the plant to thereby enable treating said at least portion of the plant by the plant treatment device (Page 3, para [0037]), said navigation and tracking assembly comprises a structure comprising at its distal side a pivot configured and operable to hold the plant treatment device and enable angular movement of the plant treatment device with respect to the structure (see pivoting arm connected to cutting device 610 in Fig. 2C), the structure is configured and operable to bring the plant treatment device to the vicinity of said at least portion of the plant (processing circuit device 240 communicates with inertial navigation device 290 and controls operation of the pollination prevention devices; Page 2, para [0028]), and said sensing system (sensor 250; Page 2, para [0032]).
Caldeira does not teach a structure that is telescopic, the structure is configured and operable to extend and retract, and  at least two optical sensors, a first optical sensor of the at least two optical sensors has a predetermined field of view and a second optical sensor of the at least two optical sensors has a predetermined field of view with respect to said plant treatment device.
Muta teaches a plant treatment apparatus (robot 138; Fig. 5) comprises a telescopic structure is configured and operable to extend and retract to bring the plant treatment device to the vicinity of said at least portion of the plant (arm portion 129 is telescopic and holds vibrator 130, can pivot (see ref. # 128 in Fig. 5), and brings vibrator 130 to the target plant; Page 2 lines 15-13 from the bottom; Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the telescopic structure, as taught by Muta, to the plant treatment device of Caldeira, since this allows the treatment device to be extended and retracted to various positions, as understood by one of ordinary skill in the art.
Redden teaches a plant treatment system (system for plant treatment 10; Fig. 1) wherein the sensing system comprises at least two optical sensors (system may have two cameras; Pages 37-38, para [0091]), a first optical sensor of the at least two optical sensors has a fixed field of view (detection mechanism 100 can be an optical sensor and has a fixed field of view; Pages 7-8 , para [0035]) and a second optical sensor of the at least two optical sensors has a fixed field of view with respect to said plant treatment device (verification mechanism 500 can be a camera and has a fixed field of view relative to the treatment mechanism 200; Fig. 2B; Pages 18-19, para [0054]; Page 10, para [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple optical sensors, as taught by Redden, to the plant treatment device of Caldeira, since the sensors provide the data required to provide the correct treatment to the target plant, as recognized by Redden (Page 7, para [0034]; Pages 9-10,  para [0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of plant treatment devices which share similar limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643